OPINION — AG — **** BOARD OF LEGISLATION COMPENSATION — WITHOUT LEGISLATIVE POWERS **** (1) THE BOARD OF LEGISLATIVE COMPENSATION CANNOT REQUIRE MEMBERS OF THE LEGISLATURE TO PASS SPECIFIC LEGISLATION AS A CONDITION FOR RECEIVING A PARTICULAR COMPENSATION; (2) THE APPOINTING AUTHORITIES, THE GOVERNOR, SPEAKER OF THE HOUSE, THE PRESIDENT PRO TEMPORE OF THE SENATE, MAY RECALL THE EXISTING BOARD OF LEGISLATIVE COMPENSATION FOR THE PURPOSE OF ADOPTING AN ORDER TO MAKE THE RECORDS OF THAT BOARD MEANINGFUL AND IN FULL COMPLIANCE WITH THE OKLAHOMA CONSTITUTION. CITE: ARTICLE V, SECTION 21/ARTICLE IV, SECTION 1 (LARRY DERRYBERRY)